Title: Joseph C. Cabell to Thomas Jefferson, 23 April 1817
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Bremo.
23d April. 1817.
          
          I arrived at this place yesterday evening on my return home from the election in Goochland. Genl Cocke informs me that he met you at Enniscorthy on his as you were going to Bedford, and that he learned from you that the meeting which you proposed of the Visitors of the Central College was intended to be on the day fixed in the Law for the Genl meeting in the Spring, viz, on the first day of the Albemarle Superior Court, which will be on 13th of may. At the time of our last conversation on this subject at monticello, I understood that our meeting would take place on the day after the next Albemarle inferior Court, which would be the 6th of may. I remember that Genl Cocke observed that the proposed meeting would occur on the very day fixed by the law for the first general meeting: and supposing he was accurate I did not refer to the act. Having made arrangements to go to Williamsburg and Lancaster County immediately after the last election in the Senatorial district, which will be on the 28th inst it was very inconvenient for me to postpone my departure till 6th of may, but as you seemed desirous for me to remain I reluctantly consented. I then made my arrangements for going down the country on 6th may. It is with sincere regret that I inform you that it will be out of my power to attend on 13th. I will not trouble you with the various reasons which will prevent my attendance; but will content myself with observing, that Genl Cocke, considers me as entirely excusable; & under these circumstances I hope you will excuse my absence. The only case in which my presence could be of any importance would be to secure a meeting. But of the attendance of four members I hope there can be no doubt. Genl Cocke will see majr Watson and between this and the day of meeting, and correct the information I lately gave him as to the 6th may. And as mr madison is now at home, and has promised to perform the duties of a Visitor, I presume there can be no doubt of his attendance. I beg you to be assured that no ordinary state of affairs should prevent my faithful attention to this business: and of this assurance, I hope to furnish a proof in my future punctuality.
          
            I remain, Dr Sir, most respectfully & faithfully yrs
            Joseph C. Cabell
          
         